DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheelwright (U.S. Patent No. 9,210,969).
As for Claim 1, Wheelwright an invention comprising:
a band portion (12) includes a plurality of locking teeth (18) on one surface of the band portion and base portion (portion of band at 14a terminal end), devoid of locking teeth, at a first terminal end of the band portion;
a locking portion (26), at a second terminal end (terminal end at 16) of the band portion and directly attached to the second terminal end of the band portion (see Fig. 6). including a tooth pawl (32, see Fig. 4)), configured to lock the locking teeth of the band portion upon the band portion being 
a connecting portion (see Annotated Figure), having a clamp receiving surface (see Annotated Figure), protruding from a side of the locking portion in a direction intersecting and perpendicular to the longitudinal direction of the band portion (see Annotated Figure); and, the connecting portion including an index portion (see Annotated Figure).
2. (Currently Amended) The binding band according to claim 1, wherein the index portion (see Annotated Figure) has a shape, dependent upon an inner diameter of a clamp (see Fig. 3).
3.    (Currently Amended) The binding band according to claim 1, wherein the index portion includes an identification surface (upper surface of 30) to which a symbol or a color for identification is applicable.
4.    (Currently Amended) The binding band according to claim 1, wherein the connecting portion includes a distance display surface (the upper surface of connection portion, visual discloses the distance between 30 and 26, see Annotated Figure) indicating a distance between the locking portion and the index portion.
7.    (Currently Amended) The binding band according to claim 1 further comprising;
an additional connecting portion (see Annotated Figure), parallel to the connecting portion and protruding from the band portion in the direction intersecting the longitudinal direction of the band portion (see Annotated Figure); the additional connecting portion including an additional index portion (see Annotated Figure).

10.    (New) The binding band of claim 1, wherein the tooth pawl (32) includes a tongue piece (28b) protruding obliquely from the inner wall surface of the locking portion toward a front opening of the locking portion (see Fig. 4).
11.    (New) The binding band of claim 1, wherein the connecting portion is strip-shaped (see Annotated Figure).
12.    (New) The binding band of claim 1, wherein the connecting portion defines a distance between the locking portion and the index portion (see Annotated Figure).
13.    (New) The binding band of claim 2, wherein the index portion (30) has a rectangular parallelepiped block shape (see Annotated Figure).
14.    (New) The binding band of claim 1, wherein the, the tooth pawl (32) of the locking portion protrudes from an inner wall (inner perimeter wall of 26 which defines the opening) surface of the locking portion, toward the through opening (see Fig. 4).
15.    (New) The binding band of claim 1, wherein the index portion extends perpendicular to the connecting portion (see Annotated Figure).
17.    (New) The binding band of claim 15, wherein the index portion has a rectangular parallelepiped block shape (see Annotated Figure).

    PNG
    media_image1.png
    858
    650
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheelwright (U.S. Patent No. 9,210,969).
As for Claims 8, Wheelwright discloses the claimed invention, in particular, a width of the band portion (width between two side edges of strap 12) and a length of the band portion (length between to two ends 14/16 of strap 12), but fails to explicitly recite wherein a width of the band portion is approximately 5 mm and a length of the band portion approximately 200 mm.  It would have been an obvious matter of design choice to have a width of the band portion is approximately 5 mm and a length of the band portion approximately 200 mm to accommodate for various sizes of cords, hoses, or any object the band is wrapping around, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
has a semicircular shape.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the index portion have a semicircular shape, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection rely on a different interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677